A situation is disclosed by this record that this court very deeply deplores. In the answer of Empire National Bank and Melvin G. Sperry, executors, paragraph eighteen beginning at the bottom of page 218 of the printed record, contains a charge that in the Harrison County suit, upon the dismissal thereof, counsel appearing of record for the plaintiffs impliedly agreed that no injunction would be applied for by plaintiffs after the dismissal of the Harrison County suit without giving to the defendants an opportunity to be heard upon the application in whatever circuit court it might be made. This answer is verified as to this particular part by Mr. Phillip P. Steptoe. No reply to the charge is made excepting the formal general replication entered. The trial court seems to have made no inquiry concerning the matter. We regard it as most serious. It should have been at once cleared up in the trial court. We have no disposition to treat the occasion other than as an appropriate one for the observation that attorneys at law should be extremely cautious in fulfilling, not only the letter, but the spirit, of their undertakings with their brethren at the bar, and should exercise equal care in accusing each other of bad faith. It is our sincere hope that this court will not soon again be embarrassed as it has been in these cases by a like occurrence.